Madden, Judge,
dissenting.
The statute, Revenue Act of 1928, Sec. 232 (Supplement I), as quoted in the opinion of the court, says:
* * * the proper apportionment and allocation of the deductions with respect to sources within and without the United States shall be determined as provided in section 119, under rules and regulations prescribed by the Commissioner with the approval of the Secretary.
The Section 119 referred to provides that:
* * * there shall be deducted * * * a ratable part of any expenses, losses, or other deductions which cannot definitely be allocated to some item or class of gross income. * * *
Article 680 of Regulations 14, • authorized, as we have seen, by Section 232, and quoted in the opinion of the court, provides:
* * * The ratable part is based upon the ratio of gross income from sources within the United States to total gross income.
This regulation, expressly authorized by the statute, was the applicable law, fitting plaintiff’s situation quite exactly. For the years 1928, 1929, and 1933 the regulation was applied to plaintiff, and plaintiff’s taxes were assessed and collected pursuant to it. For the years involved in this suit, computations were made upon the basis of the regula*234tion, but these computations were not used in assessing plaintiff’s tax. Another computation, not mentioned in the statute or the regulation, was applied, viz: the so-called “limitation” by which there was applied to the United States taxable income of plaintiff the British tax rate. Plaintiff was then treated as if it had paid this amount of British tax attributable to its United States income.
The consequence of this departure from the regulation was to reduce plaintiff’s allowable deduction from its income, and increase its tax. That this was the only purpose of the departure is shown by the fact that the Commissioner did not depart from the regulation for the years 1928, 1929, and 1933, which he had under consideration at the same time as the years here in question. For those years, the figures were such that adherence to the regulation produced a smaller allowable deduction and a larger tax than departure from it.
The defendant justifies this intermittent, but methodical, application or nonapplication of the regulation by pointing out that plaintiff is one of a group of affiliated companies which filed a joint return in Great Britain, and that, somehow, the making of profits or incurring of losses by other affiliates in other parts of the world would have an effect in a situation such as this, which ought to be minimized and which the Commissioner’s action sought to minimize. No explanation is given of how this distortion would occur. If it is a real objection to the computation of taxes in accordance with the regulation, it was just as objectionable to plaintiff in the years 1928, 1929, and 1933, when it resulted in its having to pay more taxes, as it was to the Government in 1930, 1931, and 1932, when it would have, if not corrected by the Commissioner, reduced plaintiff’s taxes below what it was compelled to pay.
The applicable regulation, which was the law, was the same for the six years. It should have been applied to the three years here in question, when it would have reduced plaintiff’s taxes, just as it was applied to the other three years, when it increased them. I would permit plaintiff to recover.